 



Exhibit 10.1
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     WHEREAS Clear Channel Communications, Inc. (hereinafter referred to as
“Company”) and L. Lowry Mays (hereinafter referred to as “Executive”) entered
into an Employment Agreement dated as of October 1, 1999; and
     WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement dated as of March 10, 2005 (hereinafter referred to as the
“2005 Agreement”); and
     WHEREAS, in reference to the transaction contemplated by the Agreement and
Plan of Merger between BT Triple Crown Merger Co., Inc., B Triple Crown Finco,
LLC, T Triple Crown Finco, LLC and the Company, dated November 16, 2006 (the
“Merger Agreement”), the Company and the Executive desire to amend the
above-referenced 2005 Agreement;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, the parties
enter into this Second Amendment to Employment Agreement (“Second Amendment”).
     The Effective Date of this Second Amendment is November 16, 2006.
     As of the Effective Date of this Second Amendment, all rights and
obligations of the parties with respect to the contents hereof shall be set
forth in this Second Amendment and the 2005 Agreement, as amended hereby. The
2005 Agreement is not superseded except to the extent modified by this Second
Amendment.

1.   Section 6(d)(viii) of the 2005 Agreement is deleted in its entirety and
replaced as follows:

(viii) a Change in Control of the Company; provided however, notwithstanding
anything to the contrary in the 2005 Agreement, the parties hereby agree that
neither the transaction contemplated by the Merger Agreement nor the closing of
any “Superior Proposal” in which a Company Termination Fee would be required to
be paid by the Company under the Merger Agreement (an “Alternative Transaction”)
shall be considered a “Change of Control” for purposes of this
Section 6(d)(viii). The terms “Superior Proposal” and “Company Termination Fee”
shall have the meanings ascribed to them in the Merger Agreement.

2.   Effective immediately prior to the closing of the Merger or an Alternative
Transaction, without any further action of the parties hereto:

(a) Section 8(a)(i) of the 2005 Agreement is deleted in its entirety and
replaced as follows:
     (i) within five (5) days following such termination, the Company shall pay
to Executive his Base Salary, Bonus and accrued vacation pay through the Date of
Termination, as soon as practicable following the Date of Termination; and
(b) Sections 8(a)(v) and 8(a)(vi) of the 2005 Agreement are deleted in their
entirety.
(c) Section 8(a)(vii) is hereby corrected by deleting the reference to
Section 8(a)(vi) contained therein and replacing it with section 8(a)(vii).

1



--------------------------------------------------------------------------------



 



(d) Section 8(c)(i) of the 2005 Agreement is deleted in its entirety and
replaced as follows:
     (i) the Company shall provide to Executive (A) his Base Salary, Bonus and
accrued vacation pay through the Date of Termination, as soon as practicable
following the Date of Termination, and (B) Continued Benefits for seven
(7) years; and

3.   This Second Amendment represents the complete and total understanding of
the parties with respect to the content hereof, and cannot be modified or
altered except if done so in writing, executed by both parties.   4.   This
Second Amendment shall in no way modify, alter, change or otherwise delete any
provision of the 2005 Agreement unless specifically done so by the terms of this
Second Amendment, and all the remaining provisions of the 2005 Agreement shall
remain in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Second Amendment as of the date written below.

                DATE: November 16, 2006  /s/ L. Lowry Mays       L. LOWRY MAYS 
            CLEAR CHANNEL COMMUNICATIONS, INC.
    DATE: November 16, 2006  By:   /s/ Andy Levin       Name  Andy Levin     
Title    Executive Vice President
            and Chief Legal Officer   

3